Citation Nr: 0821955	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  05-38 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for subscapular bursitis of the left shoulder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel




INTRODUCTION

The veteran served on active duty from August 2000 to August 
2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The Board also notes that although the veteran initiated an 
appeal with respect to the issues of entitlement to an 
increased rating for a lesion of the penis, an ingrown 
toenail of the right great toe, otitis media of the left ear 
and service connection for a left knee disorder, he limited 
his substantive appeal to the left shoulder issue.  The Board 
will limit its consideration accordingly.


FINDINGS OF FACT

1.  The veteran is left handed.

2.  Subscapular bursitis of the left shoulder, has not been 
manifested by limitation of the arm to 25 degrees from the 
side.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
subscapular bursitis of the left shoulder have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), 
Diagnostic Codes 5003, 5019, 5201 (2007).
 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the RO provided the veteran with the 
notice required under the VCAA, by letters mailed in August 
2004 and March 2007.  Although the March 2007 letter was 
provided after the initial adjudication of the claim, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that no additional evidence was 
received or identified after the letter was sent.  Therefore, 
there is no reason to believe that the ultimate decision of 
the RO would have been different had complete VCAA notice 
been provided at an earlier time.  Moreover, as explained 
below, the Board has determined that a higher initial rating 
is not warranted for the veteran's left shoulder disability.  
Consequently, no effective date will be assigned, so the 
failure to provide earlier notice with respect to that 
element of the claim was no more than harmless error.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent post-service medical records have been obtained.  
Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim. 






Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).

Bursitis is rated on the basis of limitation of motion, as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5019 (2007).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).

A 30 percent rating is authorized for limitation of motion of 
the major arm to midway between the side and shoulder level 
or for limitation of motion of the 
minor arm to 25 degrees from the side.  A 40 percent rating 
is warranted for limitation of motion of the major arm to 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).



Analysis

The veteran's subscapular bursitis of the left shoulder is 
currently evaluated as 30 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5201.

On VA joints examination in November 2004, the veteran's left 
shoulder range of motion was flexion to 180 degrees, 
abduction to 180 degrees, extension to 85 degrees, internal 
rotation to 95 degrees, external rotation to 45 degrees, and 
adduction to 30 degrees.  X-ray studies of the left shoulder 
were essentially unremarkable.    

On VA examination in January 2006, range of motion testing 
revealed flexion to 150 degrees with pain at 110 degrees, 
abduction to 90 degrees with pain at 50 degrees, external 
rotation to 90 degrees with pain at 50 degrees, and internal 
rotation to 60 degrees with pain at 60 degrees.  An X-ray 
study of the left shoulder showed no arthritic changes.  

Thus, based on the objective medical evidence cited above, 
left arm motion is not limited to less than midway between 
the side and shoulder level.  Accordingly, an evaluation in 
excess of 30 percent under Diagnostic Code 5201 is not 
warranted.

Also, the Board has considered whether there is any 
additional functional loss not contemplated in the current 30 
percent evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see 
also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The 
veteran has reported pain on use at both VA examinations.  
Even considering the effects of pain on use, there is no 
probative evidence that the left shoulder disability is to 
such a degree to warrant an increased rating.  There are 
insufficient objective signs of weakness; deformity; 
fatigability; lack of coordination; or restricted or excess 
movement of the joint to warrant an increased rating.  See 38 
C.F.R. § 4.45.

The Board has considered whether there is any other schedular 
basis for granting this claim, but has found none.  
Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher rating.  See Hart v. Mansfield, 
21 Vet. App.505 (2007); Fenderson v. West, 12 Vet. App. 119 
(1999).
 
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Extra-schedular Consideration

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  There is no showing that the veteran's left 
shoulder disability has necessitated frequent periods of 
hospitalization or resulted in functional impairment not 
contemplated by the applicable schedular criteria.  In sum, 
there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned rating.  Therefore, the 
Board has concluded that referral of this case for extra-
schedular consideration is not warranted.

  
ORDER

Entitlement to an initial disability rating in excess of 30 
percent for subscapular bursitis of the left shoulder is 
denied.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


